Judgment, Supreme Court, New York County (John Cataldo, J.), rendered January 28, 1999, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
*352Defendant’s guilty plea was knowing, intelligent and voluntary, and the court properly denied defendant’s motion to withdraw the plea. The court explicitly warned defendant that if the drug program in question rejected his application for entry, he would receive the prison sentence that he ultimately received, and there is nothing in the plea proceedings to suggest that this warning was inadequate. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.